Judgment unanimously modified on the law and as modified affirmed and matter remitted to Supreme Court, Monroe County, for further proceedings, in accordance with the following memorandum: The court erred in directing defendant to pay restitution without conducting a hearing to determine the correct amount. The sole basis for the court’s restitution order was a statement by the Assistant District Attorney that Aetna Insurance had sustained a loss in the amount of $1,661.04 based on its reimbursement to one of the victims. This statement does not form a sufficient basis upon which to order restitution (see, People v Cheatum, 148 AD2d 986, Iv denied 74 NY2d 662; People v Dixon, 134 AD2d 877, 878; People v Sommer, 105 AD2d 1052). The order of restitution is therefore vacated and the matter remitted for further proceedings. (Appeal from judgment of Supreme Court, Monroe County, Mark, J. — burglary, third degree.) Present — Denman, J. P., Boomer, Balio, Lawton and Davis, JJ.